Citation Nr: 1437948	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  04-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the regional office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for PTSD.

This issue was previously before the Board on several occasions, including June 2008, May 2012, and April 2013.  On each occasion the Board remanded the issue on appeal, requesting further development to attempt to confirm the Veteran's claimed stressors.  The Board finds the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence does not corroborate the occurrence of any of the Veteran's claimed in-service stressor events.





CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

VA regulations provide that if the Veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).

Additionally, the Board notes that in 2010 the VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in some situations.  38 C.F.R. § 3.304(f).  However, this added paragraph of relaxed standards only applies "if a stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).   

In this case, the Veteran filed a claim seeking service connection for PTSD in August 2002.  He alleged that he suffers from PTSD due to the following traumatic events during his service: 1) Several of the Veteran's friends died when the driver fell asleep at the wheel and drove the vehicle over a cliff at White Sands, New Mexico; 2) The Veteran was the first person on the scene of a car wreck which killed two civilian Germans on the Autobahn in Germany in 1975; and 3) The Veteran observed a jet crash during training exercises in the summer of 1975 outside of El Paso, Texas, and during this two week period 23 people died.

Service records have been reviewed and do not show that the Veteran was engaged in combat, and the Veteran has not contended otherwise.  Therefore the combat presumption does not apply in this claim. 

Additionally, the Board finds that none of the stressors alleged by the Veteran are related to his fear of hostile military or terrorist activity, or occurred during military actions.  Instead, two of the alleged stressors occurred during periods of training, and the third stressor involves observing a fatal car crash of civilians.  Therefore, the newly amended regulatory provision is also not applicable in this case.  

Accordingly, in order to establish service connection for PTSD in this case, the evidence must reflect a current diagnosis of PTSD, medical evidence of a casual nexus between the diagnosed PTSD and the claimed in-service stressor, and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Review of the evidence of record establishes the first two elements have been met.  That is, post-service medical records reflect the Veteran is currently diagnosed with PTSD, including a VA examination in March 2003 which diagnosed PTSD.  During that examination the examiner also opined that the Veteran's current PTSD was in part caused by his alleged stressors occurring in service.  (However, as the Board has already previously found in the June 2008 decision, this opinion was not based on a verified in-service stressor.)  

Accordingly, as the first two elements of service connection are met, the primary question before the Board on appeal is whether credible evidence corroborates the occurrence of the Veteran's claim in-service stressor or stressors.  As will be discussed below, unfortunately the evidence does not corroborate the occurrence of any of the Veteran's three claimed stressors, and his appeal is denied.

The Veteran has submitted several written statements describing his stressors, including those submitted in August and November of 2002, as well as provided testimony regarding these events before the Board in March 2012.  However, after a thorough search conducted by the agency of original jurisdiction (AOJ), the claims file does not include any evidence which corroborates the Veteran's lay statements regarding the three alleged in-service stressors.  

Regarding the first stressor of a military vehicle which drove off a cliff, the AOJ requested any relevant records from the U.S. Army and Joint Services Records Research Center (JSRRC) in July 2011.  The JSRRC responded they were not able to find any record regarding an alleged vehicle driving off a cliff during the dates specified, but suggested to check for records with the United States Army Crime Records Center (USACRC).  The AOJ then contacted the USCRC, however received a negative response in July 2011.  In October 2011, the AOJ informed the Veteran of their inability to find records corroborating this event, and requested the Veteran submit any such records in his custody.  This letter also provided examples of acceptable corroborating evidence for the Veteran, however he never responded.  As such, no corroboration of this first alleged stressor is found in the record.

In regards to the second alleged stressor, the JSRRC was able to document that on October 20, 1975 two Germans were killed when their vehicle collided with a U.S. Army tank participating in the American Reforger training exercise.  However, further JSRRC investigation revealed that the Veteran's unit was not in Germany on October 20, 1975, but instead was located at Fort Bliss, Texas during that time.  This conclusion is further supported by subsequent searches conducted by the AOJ.  For example, included in the claims file is Fort Hood Fact Sheet No. 0714, a fact sheet regarding the Veteran's unit, the 3rd Armored Cavalry Regiment (ACR), published by Fort Hood.  This fact sheet reflects that although the Veteran's unit participated in previous Reforger missions, in 1975 the 3rd ACR only participated in Brave Riles IX and JTX Gallant Shield, neither of which were located in Germany.  Additionally, the April-June 1976 issue of Air Defense Magazine, a publication by the U.S. Army Air Defense School, did not include the Veteran's unit in the list of units which participated in the 1975 Reforger in Germany.  Instead, the 2nd ACR participated, not the Veteran's 3rd ACR.  

The Board has considered that the chart of units participating in the Reforger exercises complied on a website the 'Mihalko Family' lists the 3rd ACR as participating in the 1975 Reforger.  However, this information is at odds with the information reflected in the official Department of Defense documents, discussed above.  The website is information posted by a German civilian according to the name at the bottom, and official military records are far more probative.  Accordingly, the Board finds the best evidence reflects the Veteran's unit, the 3rd ACR, did not participate in the 1975 Reforger.  Therefore, although the occurrence of the accident in October 1975 is confirmed, the evidence does not place the Veteran or his unit in the same country at the time of the accident.  As such, the evidence does not corroborate that the Veteran was among the first to the scene of the fatal car crash.

Finally, the evidence also does not corroborate the occurrence of the Veteran's third alleged stressor, witnessing a jet crash during training in the summer of 1975 in El Paso, Texas.  In August 2013, the AOJ requested any records relating to the alleged crash from the USACRC.  That same month, the USACRC indicated no records were available, but suggested the AOJ contact the Air Force.  In April 2014, the Air Force Office of Special Investigations (AFOSI) indicated that based on the information available, a search of the database revealed no records relating to the alleged jet crash.  Accordingly, the evidence does not corroborate the occurrence of the third stressor described by the Veteran.

Based on the foregoing, the evidence unfortunately does not corroborate the occurrence of any of the three stressors described by the Veteran.  In June 2014, the AOJ made a formal finding of lack of information required to corroborate the stressors associated with the Veteran's claim.  Additionally, the Veteran has not submitted any supporting evidence.  Therefore, the Board finds the evidence does not include any credible supporting evidence that any of the three claimed in-service stressors occurred, a required element for service connected for PTSD.  See 38 C.F.R. § 3.304(f).  Accordingly, his appeal for service connection for PTSD is denied.	

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in November 2002, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  A subsequent December 2006 letter also informed the Veteran how disability ratings and effective dates were established.  The Board acknowledges that the notice required by Dingess was not provided prior to the initial adjudication of this claim.  However, the Board finds that any defect concerning the timing of this notice was harmless error.  The Veteran has been provided with ample opportunities to submit evidence and argument in support of his claim after the proper notice was provided, and his appeal was readjudicated following completion of the notice requirements on several occasions.  He was also notified each time that a government research agency indicated that additional information was needed for further searches.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.
  
Additionally, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during hearing the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Military Order of the Purple Heart, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding his alleged in-service stressors.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might substantiate the claim, but no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination in March 2003, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed above, the requested development after remand has been completed.   See Stegall v. West, 11 Vet. App. 268 (1998).  The RO searched for corroborating evidence of the Veteran's alleged stressors, specifically including the jet crash, but received negative responses.  Additionally, in the August 2014 written brief, the Veteran's representative agreed all requested development was completed.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appeal for entitlement to service connection for PTSD is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


